                     Case 1:20-cv-03590-CRC Document 23 Filed 12/11/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


            FEDERAL TRADE COMMISSION                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20ícví03590
                      FACEBOOK, INC.                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Federal Trade Commission                                                                                     .


Date:          12/11/2020                                                               /s/ Gary M. London
                                                                                         Attorney’s signature


                                                                               Gary M. London (DC Bar - 1029408)
                                                                                     Printed name and bar number
                                                                                    Federal Trade Commission
                                                                                      Bureau of Competition
                                                                                       400 7th Street, SW
                                                                                     Washington, DC 20024
                                                                                               Address

                                                                                          glondon@ftc.gov
                                                                                            E-mail address

                                                                                          (202) 326-2451
                                                                                          Telephone number

                                                                                          (202) 326-2655
                                                                                             FAX number
         Case 1:20-cv-03590-CRC Document 23 Filed 12/11/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 11th day of December, 2020, I served the foregoing on

the following counsel via email and the Court’s CM/ECF system:


Mark Hansen, Esq.
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
1615 M Street, N.W.
Washington, D.C. 20036
Mhansen@kellogghansen.com
(202) 326-7904

Counsel for Facebook, Inc.




                                                           /s/ Gary M. London
                                                           Gary M. London, Esq.
                                                           Attorney for Plaintiff
                                                           Federal Trade Commission
